Exhibit 10.6

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Amended July 19, 2011

With Certain Provisions Effective January 1, 2012



--------------------------------------------------------------------------------

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Amended Effective July 19, 2011

1 PURPOSE. The Plan is designed to provide a method of deferring payment to
non-employee Directors of their fees and annual retainers, as fixed from time to
time by the Board of Directors, until termination of their services on the
Board.

2. PLAN PERIODS. The first Plan Period shall commence upon the election of
Directors at the 1987 Annual Stockholders’ Meeting and terminate upon the
election of Directors at the 1988 Annual Stockholders’ Meeting. Subsequent Plan
Periods shall relate to successive similar periods between Annual Stockholders
Meetings. Effective January 1, 2002, Plan Periods shall be calendar year
periods.

3. ADMINISTRATION. The Plan shall be administered by a Committee consisting of
the Chief Executive Officer of the Company and two other officers appointed by
him. The Committee shall have the power to interpret the Plan and, subject to
its provisions, to make all determinations necessary or desirable for the Plan’s
administration.

4. PARTICIPATION.

 

  (a) An individual who serves as a Director and is not otherwise employed by
the Company or any of its subsidiaries shall be eligible to participate in the
Plan if he or she elects to have payment of his or her annual retainer, his or
her fees or his or her annual retainer and fees in respect of a Plan Period
deferred as provided herein.

 

  (b) All elections to defer must be made in the calendar year prior to the year
that the services giving rise to the compensation are performed. The election
shall be made by written notice to the Plan filed with the Company’s Secretary
prior to the first day of such Plan Period or, in the case of a Director who
first becomes eligible during a Plan Period, not later than 30 days after he or
she first becomes eligible. Except as otherwise provided herein, each such
election shall be irrevocable.

 

  (c) Special One-Time Election to Rescind 2005 Deferrals – Not later than
December 30, 2005, Participants who had elected to defer compensation during
2005 may, by written notice, the form of which shall be designated and published
by the Committee, rescind his/her election to defer 2005 compensation and such
amounts shall be currently paid to the Participant.

 

  (d)

Special One-Time Election to Change Distribution Elections with respect to 2005,
2006, 2007 or 2008 Deferrals – Not later than December 31, 2008, Participants
who had elected to defer compensation during 2005, 2006, 2007 or 2008 may, by



--------------------------------------------------------------------------------

  written notice in a form approved by the Committee, elect to change the
distribution elections with respect to any such deferrals.

5. DEFERRED COMPENSATION ACCOUNTS.

 

  (a) An account shall be established for each eligible electing Director (a
“Participant”) which shall be designated as his or her Deferred Compensation
Account. If a Participant elects to have payment deferred of his or her annual
retainer, the amount of the annual retainer payable to him or her with respect
to a Plan Period shall be credited, in four equal installments on or about the
last day of March , June, September and December in the Plan Period to which
such retainer relates, to his or her Deferred Compensation Account, subject to
the provisions of Section 5(c). If a Participant elects to have payment deferred
of his or her fees, the amount of each fee payable to him or her for attendance
at a meeting during a Plan Period shall be credited to his or her Deferred
Compensation Account on or about the first business day following such meeting.
The Company shall not be required to segregate any amounts credited to the
Deferred Compensation Accounts, which shall be established merely as an
accounting convenience. Amounts credited to the Deferred Compensation Accounts
shall at all times remain solely the property of the Company subject to the
claims of its general creditors.

 

  (b) A Director, except a Director not actively serving on the Board on
April 1, 2000, may direct investment of his or her Account among the Investment
Funds (hereinafter defined) (in the manner established by the Committee) in
multiples of one percent; provided, however, that the Committee shall not be
obligated to effectuate any such investment direction. The amounts credited to a
Deferred Compensation Account shall accrue earnings credits as determined by the
Investment Fund(s) selected by the Director. In the case of (i) Director not
actively serving on the Board on April 1, 2000 and (ii) a Director who fails to
provide a designation of Investment Funds, each such Director shall be deemed to
have designated 100 percent of his or her Account to be invested in the
Investment Fund that determines income accrual with reference to the prime
commercial lending rate of JPMorgan Chase Bank (formerly, the Chase Manhattan
Bank). Except with respect to an investment election related to (a) an election
made within 30 days of April 1, 2000 and (b) any Investment Fund which is
discontinued during a Plan Year, each of which shall be effective immediately.
Effective July 1, 2011, the prime commercial lending rate of JPMorgan Chase Bank
shall be capped at 120% applicable federal long-term rate.

A Director’s investment election may be changed daily.

Each Director’s Account shall be valued daily.

 

2



--------------------------------------------------------------------------------

  (c) ‘Investment Fund’ - the fund or funds selected by the Committee from time
to time and included in Schedule C of the Plan which shall serve as a means of
measuring the increase or decrease of each Director’s Account. The Committee
may, in its discretion, add or discontinue any Investment Fund available under
the Plan. The Committee shall provide each affected Director with the
opportunity, without limiting or otherwise impairing any other right of such
Director regarding changes in investment directions, to redirect the allocation
of his or her Account invested in any discontinued Investment Fund among the
other Investment Funds available under the Plan, including any replacement
investment vehicle.

 

  (d) If, prior to the end of a Plan Period, a Participant becomes an employee
of the Company or one of its subsidiaries or dies or ceases for any reason to be
a Director, or if the effective date of participation by a Participant for any
Plan Period shall be other than the first day thereof, he or she will be
entitled to be credited with that proportion of the annual retainer for the full
Plan Period which the number of days of his or her participation in the Plan
during such Plan Period bears to the total number of days in such Plan Period.

6. PAYMENT.

 

  (a) Following termination of a Participant’s service on the Board, the Company
shall distribute his or her Deferred Compensation Account.

 

  (b) For 2011 and Prior Years Deferrals.

 

  (i)

By written notice to the Plan filed with the Company’s Secretary, a Participant
may elect to have distribution of his or her Deferred Compensation Account
commence either (1) on the 30th day following the date of termination of the
Participant’s service on the Board, (2) on the 15th day of January next
following the date of termination of the Participant’s service on the Board or
(3) on the 15th day of January of any calendar year following termination of the
Participant’s service on the Board, but not later than the January following the
Participant’s 71st birthday, unless the Participant is still a Director at such
time, in which case distribution shall commence on the 30th day following the
date the Participant ceases to be a Director. Any such election, or any change
in such election (by such subsequent written notice to the Secretary of the
Company), shall apply only to future deferrals. In the event no election is made
as to the commencement of distribution, such distribution shall commence on the
30th day following the date the Participant ceases to be a Director of the
Company.

 

  (ii)

By written notice to the Plan filed with the Company’s Secretary, a Participant
may elect to receive the distribution of his or her Deferred Compensation
Account in the form of (1) one lump-sum payment, or (2)

 

3



--------------------------------------------------------------------------------

  annual distributions over a period selected by the Participant of up to ten
years. In the event a lump-sum payment is made under the Plan, the amount then
standing to the Participant’s credit in his or her Deferred Compensation
Account, including earnings credits provided in Section 5(b) to the date of
distribution, shall be paid to the Participant on the date determined under
Section 6(b)(i). In the case of a distribution over a period of years, the
Company shall pay to the Participant, commencing on the date determined under
Section 6(b)(i), annual installments from the amount then standing to his or her
credit in his or her Deferred Compensation Account, including earnings credits
on the unpaid balance at the rate provided in Section 5(b) to the date of
distribution. The amount of each installment shall be determined by dividing the
then unpaid balance, plus earnings credits, in the Participant’s Deferred
Compensation Account by the number of installments remaining to be paid. If a
Participant does not make an election as to the manner of distribution of his or
her Deferred Compensation Account, such distribution shall be made in the form
of annual installments paid over a five-year period.

 

  (c) For 2012 and Beyond Deferrals. By written notice to the Plan filed with
the Company’s Secretary, a Participant may elect to have distribution of each
year’s deferrals and associated earnings occur on the date or event specified in
subsections (i) or (ii). A Participant’s distribution election shall apply to
future years unless the Participant makes a subsequent election.

 

  (i) For each year, a Participant, may elect to have distribution of that
year’s deferrals, and associated earnings, made or commence within the 30-day
period following the Participant’s termination of service on the Board. A
Participant may elect to receive such distribution in the form of (A) one
lump-sum payment, or (B) annual installments over a three to fifteen year
period. In the case of a distribution over a period of years, the Company shall
pay to the Participant on the date determined under this Section 6(c)(i) and on
the yearly anniversaries of such date, annual installments of the unpaid balance
of that year’s deferrals, including earnings on the unpaid balance at the rate
provided in Section 5(b) of this Plan to the date of distribution. The amount of
each installment shall be determined by multiplying the then unpaid balance of
that year’s deferrals, plus accrued earnings, the numerator of which is one and
the denominator of which is the number of annual installments remaining to be
paid.

 

  (ii)

For each year, a Participant, may elect to have distribution of that year’s
deferrals and associated earnings be paid or commence on a date that is
indicated by the Participant as a specified number of years and/or months
following termination of service on the Board. Distribution shall be made or
commence within the 30 day period following the date that the Participant
elects. A Participant may elect to receive such distribution in

 

4



--------------------------------------------------------------------------------

  the form of (A) one lump-sum payment, or (B) annual installments over a three
to fifteen year period. In the case of a distribution over a period of years,
the Company shall pay to the Participant on the date determined under this
Section 6(c)(ii) and on the yearly anniversaries of such date, annual
installments of the unpaid balance of that year’s deferrals, including earnings
on the unpaid balance at the rate provided in Section 5(b) of this Plan to the
date of distribution. The amount of each installment shall be determined by
multiplying the then unpaid balance of that year’s deferrals, plus accrued
earnings, the numerator of which is one and the denominator of which is the
number of annual installments remaining to be paid.

 

  (iii) If, with respect to any election to defer compensation for 2012 or any
subsequent year, a Participant fails to make a proper election with respect to
the distribution of such deferred compensation, such amount will be distributed
in accordance with the prior year’s election (but not any election in place for
a year prior to 2012). In the event that no valid election is on file, such
amount will be distributed in a lump sum on the date specified in
Section 6(c)(i).

 

  (d) The payment of all distributions shall be made in money by check, except
that the portion of a Participant’s Deferred Compensation Account that is
allocated to the Investment Fund based upon the performance of this
Corporation’s common stock may elect to receive distributions with respect to
that portion of his/her Deferred Compensation Account in shares of common stock.
Any amounts related to fractional shares shall be paid in money by check.

 

  (e) Distribution upon Death.

 

  (i)

For 2011 and Prior Years Deferrals. In the event of a Participant’s death, the
balance of the Participant’s Deferred Compensation Account shall be distributed
to the Participant’s Beneficiary(ies) in annual installments over a period of
not more than five years, in accordance with the Participant’s election on
Schedule B to the Plan filed with the Secretary of the Company. Any change in
the period over which such payments are made shall only apply to future
deferrals. Such distribution shall be made in a manner consistent with
Section 6(c) of the Plan and shall commence on the 30th day following the
Participant’s death. Additional annual payments for distributions made over a
period of more than one year shall be made on the yearly anniversaries of such
date. In the event of a Participant’s death after distribution of this Deferred
Compensation Account has commenced, any election under this Section 6(d) shall
not extend the time of payment of his or her Deferred Compensation Account
beyond the time when distribution would have been completed if the Participant
had lived. A Participant may change Beneficiary designations by filing a
subsequent

 

5



--------------------------------------------------------------------------------

  Schedule B with the Secretary of the Company. If a Participant does not make
an election as to the manner of distribution of his or her Deferred Compensation
Account in the event of his or her death, any such distribution shall be made as
a lump-sum payment to his or her estate on the 30th day following the
Participant’s death.

 

  (ii) For 2012 and Beyond Deferrals. In the event of a Participant’s death
prior to the date that the Participant commences payment of a year’s deferrals
and associated earnings, such amount shall be distributed to the Participant’s
Beneficiary(ies) in a lump sum within 90 days following the Participant’s death.

In the event of the Participant’s death after he/she commenced distribution of a
year’s deferrals and associated earnings in the form of installments, the
balance of such year’s deferrals and associated earnings shall be distributed to
the Participant’s Beneficiary(ies) in a lump sum within 90 days following the
Participant’s death.

A Participant’s Beneficiary designation shall apply to all 2012 and beyond
deferrals. A Participant cannot designate a different Beneficiary for each
year’s deferrals. A Participant may change Beneficiary designations by filing a
subsequent designation with the Secretary of the Company.

 

  (f) Participants may:

 

  (i)

By notice filed with the Company prior to December 31st of any year, make
changes of distribution elections on a prospective basis;

 

  (ii) By notice filed with the Company, make changes of distribution elections
with respect to prior deferred compensation as long (A) any such new
distribution election is made at least one year prior to the date that the
commencement of the distribution would otherwise have occurred and (B) the
revised commencement date is at least five years later than the date that the
commencement of the distribution would otherwise have occurred (with respect to
2012 and beyond deferrals, installment payments shall be treated as one
payment);

 

  (iii) Special One-Time Election - by notice filed with the Company prior to
December 31, 2005, make a one-time election to change any distribution election
previously made with respect to compensation deferred on or before December 31,
2005; or

 

  (iv)

Special One-Time Election - Participants may, by notice filed with the

 

6



--------------------------------------------------------------------------------

  Company prior to December 31, 2008, make a one-time election to change any
distribution election previously made with respect to compensation deferred
during 2005, 2006, 2007 or 2008.

 

  (g)

Notwithstanding any other provision of the Plan, if the Committee shall
determine in its sole discretion that the time of payment of a Participant’s
Deferred Compensation Account should be advanced because of protracted illness
or other undue hardship, then the Committee may advance the time or times of
payment (whether before or after the Retirement Date) only if the Committee
determines that an emergency beyond the control of the Participant exists and
which would cause such Participant severe financial hardship if the payment of
such benefits were not approved. Any such distribution for hardship shall be
limited to the amount needed to meet such emergency (plus the amount of any tax
liability resulting from the distribution). A Participant who receives a
hardship distribution may not reenter the Plan for twelve months after the date
of such distribution. Any distribution for hardship under this Section 6(f)
shall commence on the 15th day following the date the Committee determines to
make such hardship distribution.

 

  (h) Distribution in Case of Certain Tax Events – If, with respect to any
Participant, the Plan fails to meet the requirements of the Internal Revenue
Code with respect to the deferral of tax liability, the Company may accelerate
distribution from a Participant’s Account amounts sufficient to meet such
Participant’s resulting Federal, State, Local and/or Foreign tax liability
(including any interest and penalties).

7. ASSIGNMENT. No benefit under the Plan shall in any manner or to any extent be
assigned, alienated, or transferred by any Participant or Beneficiary or subject
to attachment, garnishment or other legal process.

8. TERMINATION AND AMENDMENT.

 

  (a) The Board may terminate the Plan at any time so that no further amounts
shall be credited to Deferred Compensation Accounts or may, from time to time,
amend the Plan, without the consent of Participants or Beneficiaries; provided,
however, that no such amendment or termination shall impair any rights,
including rights to income credits pursuant to Section 5(b) hereof, which have
accrued under the Plan without the consent of the Participant or Beneficiary, or
the legal representative of such person, so affected.

 

  (b) Notwithstanding any other provision of this Plan, upon the occurrence of a
Change in Control (as defined below), the income credit calculated pursuant to
Section 5(b) hereof may not be reduced below the prime commercial lending rate
described therein.

 

7



--------------------------------------------------------------------------------

For purposes of this Plan, “Change in Control” shall mean the occurrence of any
of the following events:

 

  (i) any “person” (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended from time to time (the “Act”)) is or becomes
the beneficial owner within the meaning of Rule l3d-3 under the Act (a
“Beneficial Owner”), directly or indirectly, of securities of the Corporation
(not including in the securities beneficially owned by such person any
securities acquired directly from the Corporation or its affiliates)
representing 25% or more of the combined voting power of the Corporation’s then
outstanding securities, excluding any person who becomes such a Beneficial Owner
in connection with a transaction described in clause (1) of paragraph
(iii) below; or

 

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on December 15, 1998,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board of Directors or nomination for election by the Corporation’s
stockholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on
December 15, 1998 or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect wholly owned subsidiary of the Corporation with any other
corporation, other than (1) a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any subsidiary of the Corporation, at least 75% of the combined voting power
of the securities of the Corporation or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (2) a
merger or consolidation effected to implement a recapitalization of the
Corporation (or similar transaction) in which no person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporation
representing 25% or more of the combined voting power of the Corporation’s then
outstanding securities; or

 

8



--------------------------------------------------------------------------------

  (iv) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets, other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an
entity, at least 75% of the combined voting power of the voting securities of
which are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such
sale.

Notwithstanding the foregoing subparagraphs (i), (ii), (iii) and (iv), a “Change
in Control” shall not be deemed to have occurred by virtue of the consummation
of any transaction or series of integrated transactions immediately following
which the record holders of the common stock of the Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.

9. WHAT CONSTITUTES NOTICE.

Any notice to an Participant, Beneficiary or legal representative hereunder
shall be given either by delivering it or by depositing it in the United States
mail, postage prepaid, addressed to his/her last known address. Any notice to
the Company or the Committee hereunder (including the filing of election and
designation forms) shall be given either by delivering it, or depositing it in
the United States mail, postage prepaid, to the Secretary of the Employee
Benefits Policy Committee, Public Service Enterprise Group Incorporated, 80 Park
Plaza, P. 0. Box 1171, Newark, New Jersey 07102.

10. ADVANCE DISCLAIMER OF ANY WAIVER ON THE PART OF THE COMPANY. Failure by the
Company to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of any such term, covenant or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of any
such right or power at any other time or times.

11. EFFECT ON INVALIDITY OF ANY PART OF THE PLAN. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.

12. PLAN BINDING ON ANY SUCCESSOR OWNER. Except as otherwise provided herein,
this Plan shall inure to the benefit of and be binding upon the Company, its
successors and assigns, including but not limited to any corporation which may
acquire all or substantially all of the Company’s assets and business or with or
into which the Company may be consolidated or merged.

 

9



--------------------------------------------------------------------------------

13. LAWS GOVERNING THIS PLAN. Except to the extent federal law applies, this
Plan shall be governed by the laws of the State of New Jersey. This Plan is
specifically intended to comply with the provisions of the American Jobs
Creation Act of 2004 (the “AJCA”) and Section 409A of the Code and it shall
automatically incorporate all applicable restrictions of the AJCA, the Code and
its related regulations, and the Company will amend the Plan to the extent
necessary to comply with those requirements. The timing under which a
Participant will have a right to receive any payment under this Plan will be
deemed to be automatically modified, and a Participant’s rights under the Plan
limited to conform to any requirements under, the AJCA, the Code and its related
regulations.

14. MISCELLANEOUS. The masculine pronoun shall mean the feminine wherever
appropriate.

 

10